Appeals having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about November 15, 2010, and judgment, same court and Justice, entered on or about December 22, 2010, and said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated February 21, 2012, it is unanimously ordered that said appeals be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Tom, J.P., Saxe, Acosta, DeGrasse and Román, JJ. [Prior Case History: 2010 NY Slip Op 33212(U).]